Exhibit 10.30

AMENDMENT NO. 5 TO

CREDIT AGREEMENT

AMENDMENT NO. 5, dated as of July 19th, 2012 (this “Fifth Amendment”), to the
credit Agreement, dated as of August 23, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BROADVIEW NETWORKS HOLDINGS, INC., a Delaware corporation (“Holdings”),
BROADVIEW NETWORKS, INC., a Delaware corporation (“Broadview Networks”),
BROADVIEW NETWORKS OF MASSACHUSETTS, INC., a Delaware corporation (“Broadview
MA”), BROADVIEW NETWORKS OF VIRGINIA, INC., a Virginia corporation (“Broadview
VA”), BRIDGECOM INTERNATIONAL, INC., a Delaware corporation (“Bridgecom
International” and, together with Holdings, Broadview Networks, Broadview MA,
Broadview VA, and Bridgecom International, the “Borrowers”), the various
financial institutions and other Persons from time to time parties thereto
(collectively, the “Lenders”), and THE CIT GROUP/BUSINESS CREDIT, INC. (“CIT”),
as administrative agent (in such capacity, the “Administrative Agent”),
collateral agent, and documentation agent for the Lenders.

BACKGROUND

The Borrowers, the Lenders, and the Administrative Agent are parties to the
Credit Agreement, as amended by (i) that certain Amendment No. 1 dated as of
July 27, 2007, (ii) that certain Amendment No. 2 dated as of November 12, 2010,
(iii) that certain Amendment No. 3 dated as of December 8, 2011 and (iv) that
certain Amendment No. 4 dated as of May 31, 2012 (as in effect prior to this
Fifth Amendment, the “Existing Credit Agreement” and as amended hereby and from
time to time hereafter, the “Credit Agreement”).

The Borrowers have requested that the Administrative Agent and the Lenders
extend the Maturity Date under and further amend the Existing Credit Agreement,
all as more fully set forth herein.

The Administrative Agent and the Lenders are amenable to the foregoing requests,
all as more fully set forth and on the terms and conditions contained herein.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

Section 1. DEFINED TERMS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Existing Credit Agreement.

Section 2 AMENDMENT TO THE EXISTING CREDIT AGREEMENT.

2.1 Amendment and Addition of Certain Defined Terms. Section 1.1 of the Existing
Credit Agreement shall be amended to (a) add the following new defined terms:
“Fifth Amendment” and “Fifth Amendment Effective Date”, and (b) amend and
restate the following defined term: “Maturity Date”, all of which are deemed
inserted in their proper alphabetical order, as set forth below:

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
on or about July 19, 2012, among the Administrative Agent, the Lenders and the
Borrowers.

“Fifth Amendment Effective Date” has the meaning assigned thereto in the Fifth
Amendment.

“Maturity Date” means the earliest to occur of (a) September 5, 2012, (b) the
date that the Revolving Credit Commitment is reduced to $0 pursuant to
Section 2.5, or (c) the date of termination of the Revolving Credit Commitment
by the Administrative Agent on behalf of the Lenders pursuant to
Section 10.2(a).

 

1



--------------------------------------------------------------------------------

Section 3 GENERAL RELEASE; INDEMNITY

3.1 Release. In consideration of, among other things, the Lenders’ execution and
delivery of this Fifth Amendment, each of the Credit Parties, on behalf of
itself and its successors and assigns (collectively, “Releasors”), hereby
forever waives, releases and discharges to the fullest extent permitted by law,
and hereby agrees to hold each Releasee (as defined below) harmless from, any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), causes of action, demands, suits, costs and
expenses, and damages (collectively, the “Claims”), that any Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity,
against the Administrative Agent, the Lenders and their respective affiliates,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, consultants, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the execution of this Fifth Amendment; provided that (a) such release shall only
relate to Claims arising directly and primarily from or relating directly and
primarily to the Loan Documents and (b) such release shall not apply to Claims
resulting from the gross negligence or willful misconduct of the Releasee
relating directly and primarily to the Loan Documents. In entering into this
Fifth Amendment, each of the Credit Parties, has consulted with, and been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this
Section 3.1 shall survive the termination of the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

3.2 Indemnity. Each of the Credit Parties, hereby agrees that its obligation to
indemnify and hold the Releasees harmless as set forth in the immediately
preceding Section 3.1, shall include an obligation to indemnify and hold
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, reasonable attorney’s fees and expenses) or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
the respective officers, directors, agents, trustees, creditors, partners or
shareholders of any of the Credit Parties, whether threatened or initiated,
asserting any claim for legal or equitable remedy under any statute, regulation
or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this Fifth Amendment or any other document executed in connection herewith;
provided that none of the Credit Parties, shall have any indemnification
obligation to any Releasee pursuant to this Section with respect to liabilities
to the extent resulting from the gross negligence or willful misconduct of any
Releasee. If and to the extent that the foregoing undertaking is adjudged by a
final judicial determination to be unenforceable for any reason, each of the
Credit Parties jointly and severally agrees to make the maximum contribution to
the payment and satisfaction thereof which is permissible under applicable law.
The foregoing indemnity shall survive the termination of the Credit Agreement
and the other Loan Documents and the payment in full of the Obligations.

3.3 Ratification of Liability. Subject to the terms of the Credit Agreement and
this Fifth Amendment, each of the Credit Parties, as debtors, grantors,
pledgors, guarantors, assignors, or in other similar capacities in which such
Person grants liens or security interests in its properties or otherwise act as
accommodation parties or guarantors, as the case may be, hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents (as amended hereby) to which it is a
party (including, without limitation, the obligation to pay interest at the rate
of interest contemplated by Section 4.1(c) of the Credit Agreement on account of
Events of Default heretofore occurring, currently pending or hereafter arising)
and, to the extent such Credit Party granted liens on or security interests in
any of its properties pursuant to any such Loan Document as security for or
otherwise guaranteed any or all Obligations under or with respect to the Loan
Documents, each of the Credit Parties hereby ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Fifth
Amendment. Except as otherwise provided herein, the execution of this Fifth
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.

 

2



--------------------------------------------------------------------------------

Section 4 REPRESENTATIONS AND WARRANTIES AND COVENANTS

Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

4.1 The Fifth Amendment. The execution, delivery and performance by each Credit
Party of this Fifth Amendment, (i) have been duly authorized by all necessary
action, and (ii) do not and will not contravene its charter or by-laws, its
limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on or otherwise affecting it or any of its
properties. This Fifth Amendment has been duly and validly executed by an
authorized executive officer of each of the Borrowers and constitutes the legal,
valid and binding obligation of each of the Borrowers enforceable against each
of the Borrowers in accordance with its terms. The Credit Agreement, as amended
by this Fifth Amendment, remains in full force and effect and is the valid and
binding obligation of each of the Borrowers enforceable against each of the
Borrowers in accordance with its terms. Each of the Borrowers hereby ratifies
and confirms the Credit Agreement, as amended by this Fifth Amendment.

4.2 No Default or Event of Default. No Default or Event of Default has occurred
or now exists under the Credit Agreement, as amended by and after giving effect
to this Fifth Amendment, and no Default or Event of Default will occur as a
result of the effectiveness of this Fifth Amendment.

4.3 Solvency. After giving effect to the consummation of the transactions
contemplated in this Fifth Amendment and the other Loan Documents, and excepting
(a) the obligation of the Borrowers to discharge all amounts due in respect of
the Senior Secured Notes on or about September 1, 2012, and (b) the commencement
by the Borrowers on or about July 13, 2012, of a solicitation for a pre-packaged
case under Chapter 11 of the United States Bankruptcy Code, the Credit Parties
on a consolidated basis are Solvent.

4.4 Restatement of Representations and Warranties. The representations and
warranties of each of the Borrowers contained in the Credit Agreement, as
amended by and after giving effect to this Fifth Amendment, and the other Loan
Documents are true and correct on and as of the date of this Fifth Amendment as
though made on the date of this Fifth Amendment, it being understood and agreed
that any representation or warranty which by its terms was made as of a
specified date shall be required to be true and correct only as of such
specified date; provided, however that during the period from and after the
Fifth Amendment Effective Date through and until the Maturity Date, the
representation and warranty of the Borrowers set forth in Sections 6.1(p) and
6.1(q) of the Credit Agreement shall be deemed to be made excepting (a) the
obligation of the Borrowers to discharge all amounts due in respect of the
Senior Secured Notes on or about September 1, 2012, (b) the commencement by the
Borrowers on or about July 13, 2012, of a solicitation for a pre-packaged case
under Chapter 11 of the United States Bankruptcy Code, and (c) the commencement
by the Borrowers of a pre-packaged case under Chapter 11 of the United States
Bankruptcy Code.

Section 5 CONDITIONS TO EFFECTIVENESS.

The date and time of the effectiveness of this Fifth Amendment (the “Fifth
Amendment Effective Date”) is subject to the satisfaction of each and all of the
following conditions precedent (unless waived in writing by the Administrative
Agent and the Lenders):

5.1 Loan Documents. The Administrative Agent shall have received an executed
copy of (i) this Fifth Amendment, and (ii) Secretary’s Certificate(s) with
respect to the Credit Parties, confirming the due authorization of the
transactions contemplated by the Fifth Amendment, together with copies of the
authorizing resolutions, all in form and substance satisfactory to the
Administrative Agent.

5.2 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Fifth Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.

 

3



--------------------------------------------------------------------------------

5.3 Amendment Fee. Borrowers shall pay to Administrative Agent for its sole
benefit, an amendment fee in the amount of One Hundred Twenty Five Thousand
Dollars ($125,000.00) (the “Fifth Amendment Fee”), which shall be deemed fully
earned and immediately due and payable upon the execution of this Fifth
Amendment and which shall be paid either directly by Borrowers or by the
Administrative Agent’s making a Revolving Credit Loan and retaining the proceeds
in satisfaction of such Fifth Amendment Fee.

Section 6 CONSENT AND AFFIRMATION OF GUARANTORS.

In order to induce the Administrative Agent and the Lenders to enter into this
Fifth Amendment and to provide the accommodations set forth herein, and in
consideration of such accommodations, each Guarantor hereby: (i) consents to the
provisions of this Fifth Amendment; (ii) confirms, agrees and certifies that as
of the date of this Fifth Amendment (a) such Guarantor’s obligations under the
Guaranty Agreement and the Collateral Agreement, relating to the Guaranteed
Obligations (as defined in the Guaranty Agreement) and/or the Obligations, as
amended by this Fifth Amendment shall be unimpaired hereby, (b) such Guarantor
has no defenses or set-offs against the Administrative Agent or the Lenders, or
any of their officers, directors, employees, agents or attorneys with respect to
its Guaranty, (c) all of the terms, conditions and covenants in the Guaranty
Agreement remain unaltered and in full force and effect and are hereby ratified
and confirmed; (iii) reaffirms the Guaranty Agreement in accordance with its
terms; (iv) acknowledges that the Guaranty Agreement extends to each and every
obligation due and owing from the Borrowers to the Administrative Agent and the
Lenders under the Credit Agreement; (vi) certifies that as of the date of this
Fifth Amendment all of the representations and warranties made in the Guaranty
Agreement and the Collateral Agreement are true and correct in all material
respects; and (vii) ratifies and confirms the indemnification and waiver of jury
trial provisions contained in the Guaranty Agreement and the Collateral
Agreement

Section 7 MISCELLANEOUS.

7.1 Governing Law. This Fifth Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York without giving
effect to the conflict of laws rules thereof.

7.2 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Fifth
Amendment.

7.3 Counterparts. This Fifth Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

7.4 Headings. Section headings used in this Fifth Amendment are for the
convenience of reference only and are not a part of this Agreement for any other
purpose.

7.5 Negotiations. The Credit Parties acknowledge and agree that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Administrative Agent and the Lenders.

7.6 Non-waiver. Except as otherwise provided in this Fifth Amendment, the
execution, delivery, performance and effectiveness of this Fifth Amendment shall
not operate as, or be deemed or construed to be, a waiver: (i) of any right,
power or remedy of the Lenders or the Administrative Agent under the Credit
Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Fifth Amendment
shall constitute, be deemed to be or construed as, a waiver of any Default or
Event of Default under the Credit Agreement, except as provided by this Fifth
Amendment.

7.7 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Fifth Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Fifth Amendment
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this Fifth
Amendment.

 

4



--------------------------------------------------------------------------------

7.8 Further Assurances. The Borrowers agree that they will, promptly upon the
request of the Administrative Agent, make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under the Credit Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective officers or Administrative Agent thereunto
duly authorized as of the date first written above.

 

BORROWERS BROADVIEW NETWORKS HOLDINGS, INC. BROADVIEW NETWORKS INC.
BROADVIEW NETWORKS OF MASSACHUSETTS, INC. BROADVIEW NETWORKS OF VIRGINIA, INC.
BRIDGECOM INTERNATIONAL, INC.

By:

 

/s/ Corey Rinker

Name:

 

Corey Rinker

Title:

 

CFO

GUARANTORS BRIDGECOM HOLDINGS, INC. TRUCOM CORPORATION BRIDGECOM SOLUTIONS
GROUP, INC.

OPEN SUPPORT SYSTEMS, LLC

BROADVIEW NP ACQUISITION CORP. BV-BC ACQUISITION CORPORATION By:  

/s/ Corey Rinker

Name:  

Corey Rinker

Title:  

CFO

SIGNATURES CONTINUED ON FOLLOWING PAGE

 

5



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

THE CIT GROUP/BUSINESS CREDIT, INC.

By:

 

/s/ Renee M. Singer

Name:   Renee M. Singer Title:   Managing Director LENDERS: THE CIT
GROUP/BUSINESS CREDIT, INC. By:  

/s/ Renee M. Singer

Name:   Renee M. Singer Title:   Managing Director

 

6